DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
Applicant should note that the large number of references in the attached IDS have been considered by the examiner while conducting a search of the prior art in a proper field of search. See MPEP 609.05(b). Applicant is requested to point out any particular references in the IDS which they believe may be of particular relevance to the instant claimed invention in response to this Office Action.

Claim Objections
Claims 5-13 and 17-26 are objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim cannot depend from any other multiple dependent claims.  See MPEP § 608.01(n).  Accordingly, the claims have not been further treated on the merits.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4 and 14-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pudil (US Pub. No. 2014/0190886 A1).
Claim 1. Pudil discloses a system, comprising: 
a catheter (i.e., drain connection) for removing peritoneal dialysate from a patient ([0224]); 
a fluid line (i.e., fluid lines of the dialysate system ) fluidly connected to the catheter, or a reservoir (i.e., one of the reservoirs of recirculating loop) fluidly connected to the catheter ([0131]); 
one or more flow sensors (203) in any one or more of the catheter or the fluid line ([0428]); 
one or more uremic solute sensors (i.e., urea sensor) measuring a uremic solute concentration in a peritoneal dialysate removed from the patient ([0501], [0379]); and 
a processor ([0428]; i.e., processor of system) in communication with the one or more flow sensors and one or more uremic solute sensors, wherein the processor is programmed to calculate a clearance based on measurements obtained from the one or more flow sensors and one or more uremic solute sensors ([0403]).  
Claim 2. Pudil discloses the system of claim 1, wherein the processor is programmed to calculate a dialysis adequacy using an equation Kt/V; wherein K is equal to clearance, t is time, and V is a patient water volume ([0397]).  
Claim 3. Pudil discloses the system of claims 1 or 2, further comprising an osmotic agent sensor (i.e., osmotic pressure sensor) in the catheter, in the reservoir fluidly connected to the catheter, or in the fluid line fluidly connected to the catheter.  
Claim 4. Pudil discloses the system of claim 3, the processor programmed to estimate a peritoneal membrane transport capability for a patient based on an osmotic agent concentration in a peritoneal dialysate at three or more time points during a peritoneal dialysis cycle ([0428], [0440], [0488]).
Claim 14. Pudil discloses a method, comprising the steps of:  
calculating a clearance based on a uremic solute concentration in a peritoneal dialysate removed from a patient measured by one or more uremic solute sensors (sensor system concentration reading) and a volume of peritoneal dialysate removed from a patient measured by one or more flow sensors (conductivity sensor) ([0503]).  
Claim 15. Pudil discloses method of claim 14, further comprising the step of calculating a dialysis adequacy using an equation Kt/V; wherein K is equal to clearance, t is time, and V is a patient water volume ([0397]).  
Claim 16. The method of claims 14 or 15, wherein the clearance is calculated by an equation clearance = F/P x L, wherein F is the uremic solute concentration in the peritoneal dialysate removed from a patient, P is a blood uremic solute concentration of the patient, and L is the volume of peritoneal dialysate removed from the patient ([0506]-[0507]).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-

Claims 1-4 and 14-16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 of copending Application No. 16/691686 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because it is clear that all of the limitations of the instant claims are found in the copending claims. The differences between the instant claims and the copending claims lies in the fact that the copending claims include more elements and are thus more specific. Thus, the invention of the copending claims is in effect a “species” of the “generic” invention of the instant claims. It has been held that the generic invention is anticipated by the species. See In re Goodman, 29 USPQ 2d 2010 (Fed. Cir. 1993). Since the instant claims are anticipated by the copending claims, they are not patentably distinct from the copending claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNA ZHANG whose telephone number is (571)270-5369. The examiner can normally be reached Monday-Thursday 8AM - 4PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JENNA ZHANG/Primary Examiner, Art Unit 3783